Case 1:16-cr-00190-SEB-MJD Document 147 Filed 10/18/19 Page 1 of 5 PageID #: 873



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
        v.                                       )       Cause No. 1:16-cr-0190-SEB-MJD
                                                 )
 AKRAM I. MUSLEH,                                )
                                                 )
                        Defendant.               )

                 MOTION FOR PRELIMINARY ORDER OF FORFEITURE

        The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, and Matthew J. Rinka, Assistant United States Attorney

 respectfully moves for a Preliminary Order of Forfeiture in the above cause of action, and in

 support thereof presents the following facts:

        1.      On September 14, 2016, an Indictment was filed charging the defendant, Akram I.

 Musleh, with one count of Attempting to Provide Material Support or Resources to a Designated

 Foreign Terrorist Organization in violation of 18 U.S.C. §§ 2 and 2339B(a)(1) (Count One).

 Dkt. 43.

        2.      The Indictment gave the defendant notice of the United States’ intent to seek

 forfeiture pursuant to either:

        a.      Title 18, United States Code, Section 981(a)(1)(G), and Title 28, United States
                Code, Section 2461(c), which require the forfeiture of any property, real or
                personal, constituting or derived from proceeds traceable to such offense; and/or

        b.      Title 18, United States Code, Section 981(a)(1)(G) and Title 28, United States
                Code, Section 2461(c), which require the forfeiture of all assets, foreign or
                domestic:

                        i.        of any individual, entity, or organization engaged in planning or
                                  perpetrating any federal crime of terrorism against the United
                                  States, citizens or residents of the United States, or their property,
Case 1:16-cr-00190-SEB-MJD Document 147 Filed 10/18/19 Page 2 of 5 PageID #: 874



                                and all assets, foreign or domestic, affording any person a source
                                of influence over any such entity or organization;

                        ii.     acquired or maintained by any person with the intent and for the
                                purpose of supporting, planning, conducting, or concealing any
                                federal crime of terrorism against the United States, citizen or
                                residents of the United States, or their property;

                        iii.    derived from, involved in, or used or intended to be used to
                                commit any federal crime of terrorism against the United States,
                                citizens or residents of the United States, or their property; or

                        iv.     of any individual, entity, or organization engaged in planning or
                                perpetrating any act of international terrorism against any
                                international organization or against any foreign government.


 Dkt. 43. In addition, the Indictment notified the defendants that other property could be

 substituted for the real and personal property forfeited. See 21 U.S.C. § 853(p).

        3.      On May 14, 2018, a Petition to Enter Plea of Guilty and Plea Agreement was filed

 wherein the defendant agreed to plead guilty to Count One of the Indictment, that of Attempting

 to Provide Material Support or Resources to a Designated Foreign Terrorist Organization in

 violation of 18 U.S.C. §§ 2 and 2339B(a)(1). Dkt. 111.

        4.      As part of the plea agreement, the defendant admits that the property listed below

 constitutes contraband, was used to facilitate, or constitutes the fruits of the commission of the

 offense to which the defendant is pleading guilty, and therefore, is subject to forfeiture to the

 United States. The defendant abandons all right, title, and interest in the property listed below so

 that proper disposition, including destruction, may be made thereof by federal, state, or local law

 enforcement agencies involved in the investigation of the defendant’s criminal activity without

 further notice or obligation whatsoever owing to the defendant. The defendant further agrees not

 to contest any forfeiture action brought against and consents to the forfeiture of any of the

 property listed below, whether any such forfeiture action is administrative, judicial, civil, or


                                                   2
Case 1:16-cr-00190-SEB-MJD Document 147 Filed 10/18/19 Page 3 of 5 PageID #: 875



 criminal, and agrees not to contest any use or destruction of any of the property listed below by

 any federal, state, or local law enforcement agency:

           A.   United States Passport and State of Indiana Driver's License in the name of
                Akram I. Musleh;
           B.   Alcatel Tracfone Black, Serial Number 013325008425593 with SIM card;
           C.   Alcatel T-Mobile Cellphone, IMEI Number 012908006149314;
           D.   Apple IPhone 4 Black, Serial Number CSVFCMKYDDP7;
           E.   Sony Experia M4 Smartphone, IMEI Number 353863071223378;
           F.   LG Simportable DVD Writer;
           G.   l1 External Thumbdrives:
           H.   HP Envy x 360 Laptop Computer Serial Number 8CG6l5ONLS
                P/NMIC65UA#ABA;
           I.   3 Sandisk MicroSD Adapters; and
                (Collectively known as Asset Identification Number: 16-FBI-006768)

           J.   $2,560 in United States Currency. 1
                (Asset Identification Number: 16-FBI-006767)

           5.   On May 23, 2018, the Court accepted the defendant’s plea of guilty to Count One

 of the Indictment, that of Attempting to Provide Material Support or Resources to a Designated

 Foreign Terrorist Organization in violation of 18 U.S.C. §§ 2 and 2339B(a)(1), and adjudged him

 guilty.

           6.   On June 21, 2019, as part of the defendant’s sentence, the Court ordered that the

 defendant’s interest in all personal property seized in this case, including, United States Passport

 and State of Indiana driver's license in the name of Akram I. Musleh; Alcatel Tracfone Black,

 Serial Number 013325008425593 with SIM card; Alcatel T-Mobile Cellphone, IMEI Number

 012908006149314; Apple Iphone 4 Black, Serial Number C8VFCMKYDDP7; Sony Experia M4

 Smartphone, IMEI Number 353863071223378; LG Simportable DVD Writer; 11 External

 Thumb drives: HP Envy x 360 Laptop Computer Serial Number 8CG6l5ONLS




 1
  The plea agreement states $2,540.00 in United States Currency, however, the correct amount
 should be $2,560.00 ($2,540.00 seized from Musleh’s person and $20.00 found in the backpack
 he was carrying).
                                               3
Case 1:16-cr-00190-SEB-MJD Document 147 Filed 10/18/19 Page 4 of 5 PageID #: 876



 P/NM1C65UA#ABA; 3 Sandisk MicroSD Adapters; United States Currency totaling $2,540, be

 forfeited to the United States.

         7.      Federal Rule of Criminal Procedure 32.2(b) provides that as soon as practical

 after accepting a plea of guilty, or finding of guilt by a jury, the Court shall determine what

 property is subject to forfeiture and promptly enter a preliminary order of forfeiture directing

 forfeiture of specific property without regard to any third party’s interest in all or part in it.

         8.      Upon issuance of a Preliminary Order of Forfeiture, the United States, pursuant to

 21 U.S.C. § 853(n), will post notice of the Court’s Order and the United States’ intent to dispose

 of the property described above in paragraph four, and will provide notice directly to any third

 parties known to have alleged an interest in this property.

         WHEREFORE, the United States respectfully requests that this Court enter a Preliminary

 Order of Forfeiture forfeiting Akram I. Musleh’s interest in the subject property, as described in

 paragraph four above, to the United States, and ordering the United States to seize the property

 and dispose of it in accordance with the law.

                                                         Respectfully submitted,

                                                         JOSH J. MINKLER
                                                         United States Attorney

                                                 By:     s/ Matthew J. Rinka
                                                         Matthew J. Rinka
                                                         Assistant United States Attorney
                                                         Office of the United States Attorney
                                                         10 W. Market St., Suite 2100
                                                         Indianapolis, Indiana 46204-3048
                                                         Telephone: (317) 226-6333
                                                         Fax: (317) 226-5027
                                                         Email: matthew.rinka@usdoj.gov




                                                    4
Case 1:16-cr-00190-SEB-MJD Document 147 Filed 10/18/19 Page 5 of 5 PageID #: 877



                                      CERTIFICATE OF SERVICE

        I hereby certify that on October 18, 2019, a copy of the foregoing Motion of Preliminary

 Order of Forfeiture was filed electronically. Service of this filing will be made on all ECF-

 registered counsel by operation of the court's electronic filing system. Parties may access this

 filing through the court's system.

                                               s/ Matthew J. Rinka
                                               Matthew J. Rinka
                                               Assistant United States Attorney
                                               Office of the United States Attorney
                                               10 W. Market St., Suite 2100
                                               Indianapolis, Indiana 46204-3048
                                               Telephone: (317) 226-6333
                                               Fax: (317) 226-5027
                                               mail: matthew.rinka@usdoj.gov




                                                  5
